 
Exhibit 10.1

 
AMENDMENT NO. 6 TO CREDIT AGREEMENT
 
This AMENDMENT NO. 6 TO CREDIT AGREEMENT (this "Amendment") is dated as of May
14, 2007, and is by and among GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, individually as sole Lender and as Agent for the Lenders ("Agent"),
ODYSSEY HEALTHCARE OPERATING A, LP, a Delaware limited partnership ("OpCoA"),
ODYSSEY HEALTHCARE OPERATING B, LP, a Delaware limited partnership ("OpCoB"),
HOSPICE OF THE PALM COAST, INC., a Florida not for profit corporation ("Palm
Coast"; OpCoA, OpCoB and Palm Coast being referred to together as the
"Borrowers" and each individually as a "Borrower"), and the other Credit Parties
signatory hereto.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement dated as of May 14, 2004, by
and among Agent, the Lenders from time to time party thereto ("Lenders"),
Borrowers and the other Credit Parties signatory from time to time thereto (as
amended or otherwise modified from time to time, the "Credit Agreement";
capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement), Agent and Lenders
agreed, subject to the terms and provisions thereof, to provide certain loans
and other financial accommodations to Borrowers;
 
WHEREAS, Borrowers desire that Agent and Lenders amend the Credit Agreement in
certain respects, as more fully set forth herein, and Agent and Lenders are
agreeable to such request;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.  Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 2 below, and in reliance on the representations
and warranties set forth in Section 4 below, the Credit Agreement is amended as
follows:
 
(a)  Clause (a) of the definition of “Commitment Termination Date” in Annex A to
the Credit Agreement is hereby amended by replacing the reference to “May 14,
2007” with “May 31, 2007”.
 
(b)  Clause (a) of Section 6.5 of the Credit Agreement is hereby amended by
replacing the reference to “May 14, 2007” with “May 31, 2007”.
 
2.  Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent or concurrent:
 
(a)  Agent shall have received this Amendment executed by Borrowers and the
Requisite Lenders; and
 
(b)  No Default or Event of Default shall have occurred and be continuing, both
before and after giving effect to the provisions of this Amendment.
 

--------------------------------------------------------------------------------


 
3.  References; Effectiveness. Agent, Lenders and Borrowers hereby agree that,
upon the effectiveness of this Amendment, all references to the Credit Agreement
which are contained in any of the other Loan Documents shall refer to the Credit
Agreement as modified by this Amendment.
 
4.  Representations and Warranties. To induce Lenders to enter into this
Amendment, each Borrower hereby represents and warrants to Lenders that:
 
(a)  All representations and warranties contained in the Credit Agreement are
true and correct in all material respects on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties remain true and accurate on and as of such
earlier date);
 
(b)  This Amendment constitutes the legal, valid and binding obligation of such
Borrower and is enforceable against such Borrower in accordance with its terms;
 
(c)  There is no Default or Event of Default in existence and none would result
from the consummation of the transactions described in, and the subject of, this
Amendment; and
 
(d)  The execution and delivery by each Borrower of this Amendment does not
require the consent or approval of any person or entity, except such consents
and approvals as have been obtained.
 
5.  Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.
 
6.  Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of New York
applicable to contracts made and performed in that state and any applicable laws
of the United States of America.
 
-2-

--------------------------------------------------------------------------------


 
7.  Continued Effectiveness. Except as modified hereby, the Credit Agreement and
each of the Loan Documents shall continue in full force and effect according to
its terms and each such Loan Document is hereby ratified in all respects.
 
 [Signature Pages Follow]
 

 
-3-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.
 

        GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and sole Lender  
   
   
    By:   /s/ John Dale  
Name: John Dale
Title: Duly Authorized Signatory
   

 

 
BORROWERS:
       
ODYSSEY HEALTHCARE OPERATING A, LP
 
   
   
    By: 
Odyssey HealthCare GP, LLC
 
Its:
General Partner
    By: /s/ R. Dirk Allison  
Name: R. Dirk Allison
Title: Senior Vice President and Chief Financial Officer

 

 
 
       
ODYSSEY HEALTHCARE OPERATING B, LP
 
   
   
    By: 
Odyssey HealthCare GP, LLC
 
Its:
General Partner
    By: /s/ R. Dirk Allison  
Name: R. Dirk Allison
Title: Senior Vice President and Chief Financial Officer

 

 
 
       
HOSPICE OF THE PALM COAST, INC.
 
   
   
    By: /s/ R. Dirk Allison  
Name: R. Dirk Allison
Title: Senior Vice President and Chief Financial Officer


 

--------------------------------------------------------------------------------


 

  CREDIT PARTIES:         
ODYSSEY HEALTHCARE, INC.
 
   
   
    By: 
/s/ R. Dirk Allison
 
Its:
Senior Vice President and Chief Financial Officer

 

         
ODYSSEY HEALTHCARE HOLDING COMPANY
 
   
   
    By: 
/s/ R. Dirk Allison
 
Its:
Senior Vice President and Chief Financial Officer

 

         
ODYSSEY HEALTHCARE GP, LLC
 
   
   
    By: 
/s/ R. Dirk Allison
 
Its:
Senior Vice President and Chief Financial Officer

 

         
ODYSSEY HEALTHCARE LP, LLC
 
   
   
    By: 
/s/ Jean M. Hunn
 
Its:
Manager

 

         
ODYSSEY HEALTHCARE MANAGEMENT LP
 
   
   
    By: 
Odyssey HealthCare GP, LLC
 
Its:
General Partner
        By:
/s/ R. Dirk Allison
 
Its:
Senior Vice President and Chief Financial Officer

 